DETAILED ACTION
This office action is in response to RCE filed on 04/14/2022.
Claims 17-39 are pending of which claims 17,34 and 36  are  independent claims, claims 1-16  are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 08/13/2020 and 04/08/2021 is considered.
Allowable Subject Matter
Claims 17-39 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with detection of a preamble of a single orthogonal frequency-division multiplexing (OFDM) symbol that contains normalized test sequence of  samples received within the packet detection window, where the  packet detection window may have  a predetermined window length; performing a packet detection to find a start of the packet on those received sample  sequences for which a correlated test sequence has the maximum value;  the maximum value of the correlated samples may be  obtained by multiplying the test sequence with a one-sample delayed copy of itself on the received samples within the packet detection window duration. 

 

Claims 17-33 and 38 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “… a packet from a packet transmitter, wherein the packet comprises a preamble that is composed of a single orthogonal frequency-division multiplexing (OFDM) symbol” as specified in claim 17. 
 
Claims 34-35 and 39  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 34,    “… a sequence of samples and wherein at least part of the preamble is received within a duration of a packet detection window, the packet detection window being centered on an expected arrival time of the packet” as specified in claim 34.  

Claims 36-37 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 36,    “… perform packet detection to find a start of the packet only on those samples received within the duration of the packet detection window” as specified in claim 36.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Vijayasankar (US Pub. No. 20200322002) discloses scheduled transmission of OFDM symbols. However,  the disclosure of  Vijayasankar taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  a packet from a packet transmitter, wherein the packet comprises a preamble that is composed of a single orthogonal frequency-division multiplexing (OFDM) symbol as claimed in claims 17,34 and 36  in combination with other limitations recited as specified in claims  17,34 and 36.   

Senaratne(US Pub. No. 20170288923) discloses listening a channel during a detection window. However the disclosure of  Senaratne taken individually or in combination with a sequence of samples and wherein at least part of the preamble is received within a duration of a packet detection window as claimed in claims 17,34 and 36  in  combination with other limitations recited as specified in claims 17,34 and 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476